J-S54019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ZHAIRE N. DEKEYSER                        :
                                           :
                    Appellant              :   No. 705 MDA 2020

             Appeal from the PCRA Order Entered May 5, 2020
    In the Court of Common Pleas of Dauphin County Criminal Division at
                      No(s): CP-22-CR-0004545-2014


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED APRIL 09, 2021

      Zhaire N. Dekeyser appeals from the denial of his Post Conviction Relief

Act (“PCRA”) petition. 42 Pa.C.S.A. §§ 9541-9546. He claims that the PCRA

court erred in rejecting his claim that trial counsel was ineffective for failing

to call alibi witnesses. We affirm.

      Dekeyser was tried by a jury on August 17, 2015, on charges of first-

degree murder and other offenses. His defense was that he had an alibi, and

his sole alibi witness was his grandmother, Barbara McClure (“Grandmother”).

Grandmother testified that Dekeyser and her other grandchildren lived with

her. N.T., Jury Trial, 8/20/15, at 19. She said that on the night of the killing,

they were moving into a new home and that she remembered Dekeyser being

there and unpacking boxes with his sister. Id. at 19, 20. She also recalled

that it was snowing that night. Id. at 21. On cross-examination, however, the

prosecution presented her with a picture of the crime scene, which
J-S54019-20



Grandmother agreed did not show any snow on the ground. Id. at 35.

Grandmother then conceded that she and the Commonwealth could not be

referring to the same day. Id.

        The jury deadlocked and the trial court declared a mistrial due to a hung

jury. The Commonwealth retried Dekeyser, and at his second trial, defense

counsel did not present any alibi witnesses. The second jury found Dekeyser

guilty on January 15, 2016, of first-degree murder, robbery, and conspiracy

to commit robbery.1 The trial court sentenced him to life without parole for

first-degree murder and concurrent terms of seven to 20 years’ incarceration

for the additional convictions. This Court affirmed the judgment of sentence.

See Commonwealth v. Dekeyser, 2017 WL 587324, (Pa.Super. 2017)

(unpublished     memorandum).         Dekeyser   did   not   seek   review   in   the

Pennsylvania Supreme Court.

        He filed a timely pro se PCRA petition, on March 15, 2018, and appointed

counsel filed an amended petition claiming trial counsel had rendered

ineffective assistance at the second trial by failing to present the testimony of

two alibi witnesses, Grandmother and Dekeyser’s sister, Zakiyyah Dekeyser

(“Sister”). See PCRA Petition, filed 7/30/19, at ¶¶ 2, 21-22, 24; N.T., Jury

Trial, 8/20/15, at 19. Dekeyser alleged that trial counsel told Grandmother

that she did not need to testify at the second trial because of her health issues.

PCRA Petition at ¶ 23. The petition also alleged that both Grandmother and

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a)), 3701(a)(1)(i), and 903, respectively.

                                           -2-
J-S54019-20



Sister would have testified that Dekeyser was with them on the night of the

murder. Id. at ¶¶ 21, 24. Dekeyser alleged that counsel’s failure to call the

witnesses prejudiced him because his defense at trial was that he was not

present during the murder. Id. at ¶ 27.

      The PCRA court held an evidentiary hearing at which Sister and trial

counsel testified. Grandmother was not called as a witness because she had

died. See Dekeyser’s Reply Br. at 4-5. Sister testified that she was with

Dekeyser at their home on the night of the murder and they were unpacking

from moving into their new home with their grandmother. N.T., PCRA Hearing,

1/13/20, at 5, 6. She testified that she arrived at the house around 7:30 p.m.

and that there was snow on the ground. Id. at 5. She said that trial counsel

never asked her to testify but that she was willing and available to testify. Id.

      Trial counsel testified that he did not call Grandmother as a witness for

the second trial because at the first trial, the Commonwealth “cross-examined

her so fully, if she didn’t flat out say it she certainly did say, close to admitting

to lying, or at least being gravely mistaken.” Id. at 13. Trial counsel did not

recall being told that Sister was Grandmother’s granddaughter and said that

he did not believe it to be a sound trial strategy to have Sister present

testimony that would have been essentially the same as Grandmother’s

testimony at the first trial. Id. at 14.

      The PCRA court denied Dekeyser’s PCRA petition, concluding that he had

failed to carry his burden of proving ineffective assistance of counsel. It

determined that counsel’s decision not to call the suggested alibi witnesses

                                        -3-
J-S54019-20



“was a matter of appropriate trial strategy.” Memorandum Opinion and Order,

filed 5/4/20, at 7. It pointed out that Sister admitted that she “would have

attested to the same scenario that her grandmother did, which relied on the

event of an evening that turned out to be a different one than the night of the

murder.” Id. The court found that the absence of Sister’s testimony was “not

so prejudicial as to deny [Dekeyser] a fair trial,” and that Dekeyser failed to

show how her testimony would have been beneficial. Id. at 8.

      Dekeyser filed the instant appeal and raises the following issue: “Did the

PCRA court err when it held that [Dekeyser] was not entitled to relief for

ineffective assistance of counsel, when trial counsel failed to investigate or call

an alibi witness, Zakiyyah Dekeyser.” Dekeyser’s Br. at 4.

      When reviewing the grant or denial of PCRA relief, this Court determines

“whether the findings of the PCRA court are supported by the record and free

from legal error.” Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa.

2009). We give deference to the PCRA court’s credibility determinations and

review its legal conclusions de novo. Id.

      A court may grant PCRA relief where a petitioner pleads and proves by

a preponderance of evidence the ineffective assistance of counsel. See 42

Pa.C.S.A. § 9543(a)(2)(ii). To succeed on such a claim, the petitioner must

overcome the presumption that counsel is effective. Commonwealth v.

Mason, 130 A.3d 601, 618 (Pa. 2015). To do so, the petitioner must plead

and prove that: “(1) the legal claim underlying the ineffectiveness claim has

arguable merit; (2) counsel's action or inaction lacked any reasonable basis

                                       -4-
J-S54019-20



designed to effectuate petitioner's interest; and (3) counsel’s action or

inaction resulted in prejudice to petitioner.” Id. Prejudice is present where the

petitioner shows “that there is a reasonable probability that, but for counsel's

actions or inactions, the result of the proceeding would have been different.”

Id. Failure to satisfy any of the ineffectiveness factors requires a denial of the

claim. Commonwealth v. Collins, 957 A.2d 237, 245 (Pa. 2008).

      Where a petitioner claims that counsel failed to call a potential witness,

the petitioner must show that:

               (1) the witness existed; (2) the witness was available
               to testify for the defense; (3) counsel knew of, or
               should have known of, the existence of the witness;
               (4) the witness was willing to testify for the defense;
               and (5) the absence of the testimony of the witness
               was so prejudicial as to have denied the defendant a
               fair trial.

Johnson, 966 A.2d at 536 (quoting Commonwealth v. Washington, 927

A.2d 586, 599 (Pa. 2007)). As to the prejudice prong, the petitioner must

show that the uncalled witness’s testimony would have been beneficial under

the circumstances of the case. Id.

      Dekeyser claims that “trial counsel was ineffective for failing to either

call, [or] investigate the possibility of calling, his sister, Zakiyyah Dekeyser

(the “Prospective Witness”) as an alibi witness during his second trial.”

Dekeyser’s Br. at 12. He maintains that because the Commonwealth’s witness

who originally identified Dekeyser as the shooter recanted during trial and




                                      -5-
J-S54019-20



testified that Dekeyser was not the shooter, there was no reasonable basis for

counsel not to call an alibi witness. Id. at 19.

      The PCRA court’s conclusion that Dekeyser failed to establish prejudice

is supported by the record and is free from legal error. Though Dekeyser

claims that Sister’s testimony would have buttressed the testimony that

Dekeyser was not the shooter, he disregards the fact that she would have

been subject to the same impeachment as Grandmother, that they were

mistaken as to the day in question. Moreover, he ignores the overwhelming

evidence against him. As we noted in our decision on Dekeyser’s direct appeal,

despite the identifying witness’s recantation, there was ample evidence of

Dekeyser’s involvement in the murder of the victim.

         The prosecution presented a cohesive theory supported by
         evidence suggesting that [Dekeyser] and [his co-defendant]
         arranged a fake drug deal to meet the victim and rob him.
         The Commonwealth presented phone records showing that
         [his co-defendant] called the victim’s cell phone several
         times just minutes before the murder. As the victim was a
         drug dealer, his girlfriend inferred that the individuals calling
         the victim wanted to engage in a drug transaction. The
         victim then met with [the co-defendant] and [Dekeyser],
         presumably to sell them drugs. Mr. Chase, an eyewitness to
         this meeting, testified that he observed [the co-defendant]
         and [Dekeyser], “tussling” with the victim, heard [the co-
         defendant] yell for [Dekeyser] to shoot the victim, and saw
         [Dekeyser] shoot the victim. Police discovered drugs and
         [the co-defendant’s] cell phone in the victim’s vehicle.

Dekeyser, 2017 WL 587324 at *4.

      Furthermore, even though the prosecution’s identification witness

recanted at trial, the Commonwealth introduced his statement to police and


                                       -6-
J-S54019-20



his testimony from the preliminary hearing in which he identified Dekeyser as

the shooter. See N.T., Jury Trial, 1/13/16, at 37-38, 41-42, and 44-51. In

view of this evidence, and the strong impeachment available to the

prosecution, Dekeyser has not shown prejudice. We affirm the denial of

Dekeyser’s PCRA petition.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2021




                                    -7-